244 F.2d 955
Kelsey D. BARTLETT, Appellant,v.Dr. Robert E. WEIMER et al., Appellees.
No. 13063.
United States Court of Appeals Sixth Circuit.
April 16, 1957.

Kelsey D. Bartlett, Toledo, Ohio, pro se.
Shumaker, Loop & Kendrick, Toledo, Ohio, Wm. Saxbe, Huntington Carlile and Thomas L. Startzman, Columbus, Ohio, Robert O. Stout, Marion, Ohio, for appellees.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel for appellees, and Kelsey D. Bartlett, appellant in propria persona, and the court being duly advised,


2
Now therefore, It is Ordered, Adjudged and Decreed that the order of the district court sustaining a motion for an order quashing service of process upon appellees and dismissing the action as to them, be affirmed upon the authority of Marten v. Holbrook, C.C.N.D.Cal., 157 F. 716; Whittington v. Johnston, D.C., 102 F. Supp. 352, affirmed, 5 Cir., 201 F.2d 810; and Kenney v. Fox, 6 Cir., 232 F.2d 288, relied upon by Judge Kloeb in his order sustaining appellees' motion.